Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the RCE filed 1/28/2022 in which Claims 1-4, 6-13, 15, 19-22 are pending where Claims 17-18 are canceled and Claims 21-22 are new.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1, 19, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 2, 4, 6, 15, 19, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over United Kingdom Patent Application GB 2463943 to Stewart in view of U.S. Patent Publication 2014/0021725 to Baty et al (“Baty”).
As to Claim 1, Stewart teaches an apparatus comprising: a door lock (the lock further comprises a lock case in which the mechanism is mounted. The lock case, in use, will be arranged in a door, or similar, such that the knob of the lock mechanism is positioned on the inside of the door, see pg. 3, lines 26-28); an accelerometer (a lock comprises a lock mechanism and an accelerometer (figure ; 
Stewart does not explicitly disclose the door lock comprising a bolt to be moved between a fully locked position and fully unlocked position and along a path between and including the fully locked position and the fully unlocked position; and at least one control circuit to determine, based on a measurement generated by the accelerometer and without using knowledge of previous bolt state, a position of the bolt along the path between and including the fully locked position and the fully unlocked position.
However, Stewart teaches the lock mechanism is preferably arranged to send information to the alarm control relating to the amount and direction of angular rotation detected by the accelerometer (see pg. 2, lines 17-19). The knob allows the lock to be operated by hand (without a key) from the inside, since the knob is operable connected to the plug such that rotation of the knob results in rotation of the plug. The plug is provided with a radially extending arm 11, which co-operates with a deadbolt that is movably mounted in the lock case and is operable to lock the door shut (see pg. 3, lines 29-33). Figure 3 represents a graph…negative angles on the graph represent rotation beyond the neutral position in an unlocking direction and the positive angles represent rotation beyond the neutral position in a locking direction…alarm disable command is set…at -36 degrees and +90 degrees…location of the alarm disable limits depends upon the starting angle of the lock mechanism…at the alarm enable command limit of +540 degrees an alarm control signal is sent from the lock . Examiner construes the key rotation angles have a direct correlation to the accelerometer detecting the position of the deadbolt along a path from fully unlocked to fully locked, as at -36 degrees, the deadbolt is in the fully unlocked position and as the key is rotated along an axis. Examiner broadly interprets the claim language as distinguishing a position of a bolt between locked/fully unlocked where the lock mechanism uses an accelerometer to determine its rotation at varying degrees along an axis and based on the language the control circuit only needs to be capable to determine a single accelerometer measurement along a path among the positions that correlate to angle rotations 0 degrees to 360 degrees which is accomplished as illustrated in Figure 3.  Therefore, it is reasonable to construe that Stewart addresses the limitations the door lock comprising a bolt to be moved between a fully locked position and fully unlocked position and along a path between and including the fully locked position and the fully unlocked position; and at least one control circuit to determine, based on a measurement generated by the accelerometer, a position of the bolt along the path between and including the fully locked position and the fully unlocked position. However, Stewart does not expressly disclose at least one control circuit to determine a position of the bolt without using knowledge of previous bolt state.  Baty teaches the bolt 52 can be moved based upon a force (see ¶ 0010); electronic actuator 56 includes a permanent magnet direct current (PMDC) motor...to actuate the bolt 52 (see ¶ 0011); A motor current sensing algorithm can be employed with without using knowledge of previous bolt state.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Stewart with Baty to teach the door lock comprising a bolt to be moved between a fully locked position and fully unlocked position and along a path between and including the fully locked position and the fully unlocked position; and at least one control circuit to determine, based on a measurement generated by the accelerometer and 
As to Claim 2, depending from Claim 1, Stewart does not expressly disclose wherein the at least one control circuit is configured to determine the position of the bolt on the measurement and without using knowledge of previous bolt state using a single measurement generated by the accelerometer.  However, Stewart teaches the lock mechanism is preferably arranged to send information to the alarm control relating to the amount and direction of angular rotation detected by the accelerometer (see pg. 2, lines 17-19). The knob allows the lock to be operated by hand (without a key) from the inside, since the knob is operable connected to the plug such that rotation of the knob results in rotation of the plug. The plug is provided with a radially extending arm 11, which co-operates with a deadbolt that is movably mounted in the lock case and is operable to lock the door shut (see pg. 3, lines 29-33). Figure 3 represents a graph…negative angles on the graph represent rotation beyond the neutral position in an unlocking direction and the positive angles represent rotation beyond the neutral position in a locking direction…alarm disable command is set…at -36 degrees and +90 degrees…location of the alarm disable limits depends upon the starting angle of the lock mechanism…at the alarm enable . Examiner construes the key rotation angles have a direct correlation to the accelerometer detecting the position of the deadbolt along a path from fully unlocked to fully locked, as at -36 degrees, the deadbolt is in the fully unlocked position and as the key is rotated along an axis. Examiner broadly interprets the claim language as distinguishing a position of a bolt between locked/fully unlocked where the lock mechanism uses an accelerometer to determine its rotation at varying degrees along an axis and based on the language the control circuit only needs to be capable to determine a single accelerometer measurement along a path among the positions that correlate to angle rotations 0 degrees to 360 degrees which is accomplished as illustrated in Figure 3.  Therefore, it is reasonable to construe that Stewart addresses the limitations the door lock comprising a bolt to be moved between a fully locked position and fully unlocked position and along a path between and including the fully locked position and the fully unlocked position; and at least one control circuit to determine, based on a measurement generated by the accelerometer, a position of the bolt along the path between and including the fully locked position and the fully unlocked position. However, Stewart does not expressly disclose at least one control circuit to determine a position of the bolt without using knowledge of previous bolt state.  Baty teaches the bolt 52 can be moved based upon a force (see ¶ 0010); electronic actuator 56 includes a permanent magnet direct current (PMDC) motor...to actuate the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Stewart with Baty to teach the at least one control circuit is configured to determine the position of the bolt on the measurement and without using knowledge of previous bolt state using a single measurement generated by the accelerometer. The suggestion/motivation 
As to Claim 3, depending from Claim 1, Stewart does not expressly disclose wherein: the at least one control circuit is configured to determine the position of the bolt based on the measurement and without using knowledge of previous bolt state without using information on a prior movement or a prior position of the bolt. However, Stewart teaches the lock mechanism is preferably arranged to send information to the alarm control relating to the amount and direction of angular rotation detected by the accelerometer (see pg. 2, lines 17-19). The knob allows the lock to be operated by hand (without a key) from the inside, since the knob is operable connected to the plug such that rotation of the knob results in rotation of the plug. The plug is provided with a radially extending arm 11, which co-operates with a deadbolt that is movably mounted in the lock case and is operable to lock the door shut (see pg. 3, lines 29-33). Figure 3 represents a graph…negative angles on the graph represent rotation beyond the neutral position in an unlocking direction and the positive angles represent rotation beyond the neutral position in a locking direction…alarm disable command is set…at -36 degrees and +90 degrees…location of the alarm disable limits depends upon the starting angle of the lock mechanism…at the alarm enable command limit of +540 degrees an alarm control signal is sent from the lock mechanism to the alarm control…note that the deadbolt is fully extended at . Examiner construes the key rotation angles have a direct correlation to the accelerometer detecting the position of the deadbolt along a path from fully unlocked to fully locked, as at -36 degrees, the deadbolt is in the fully unlocked position and as the key is rotated along an axis. Examiner broadly interprets the claim language as distinguishing a position of a bolt between locked/fully unlocked where the lock mechanism uses an accelerometer to determine its rotation at varying degrees along an axis and based on the language the control circuit only needs to be capable to determine a single accelerometer measurement along a path among the positions that correlate to angle rotations 0 degrees to 360 degrees which is accomplished as illustrated in Figure 3.  Therefore, it is reasonable to construe that Stewart addresses the limitations at least one control circuit is configured to determine the position of the bolt based on the measurement. However, Stewart does not expressly disclose the at least one control circuit is configured to determine the position of the bolt without using knowledge of previous bolt state without using information on a prior movement or a prior position of the bolt.  Baty teaches the bolt 52 can be moved based upon a force (see ¶ 0010); electronic actuator 56 includes a permanent magnet direct current (PMDC) motor...to actuate the bolt 52 (see ¶ 0011); A motor current sensing algorithm can be employed with controller 62 to "learn" a door's preload (see ¶ 0018); a controller operable to control the electronically controllable actuator to actuate the locking mechanism between the unlocked position and the locked position without exceeding the allowable peak current (see ¶ 0023); identify an 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Stewart with Baty to teach the at least one control circuit is configured to determine the position of the bolt based on the measurement and without using knowledge of previous bolt state without using information on a prior movement or a prior position of the bolt. The suggestion/motivation would have been in order to adjust an allowable peak current for operating the electronic actuator to throw the deadbolt based on whether the allowable peak current is sufficient for the locking mechanism to achieve its locked or unlocked positions (see Abstract).
wherein the at least one control circuit is configured to, upon power on of the at least one control circuit, determine the position of the bolt using no more than one measurement generated by the accelerometer (the accelerometer is a 3-axis accelerometer….the accelerometer accurately detects the direction and degree of rotation of the plug (in both clockwise and counter-clockwise directions – locking and unlocking directions), see pg. 4, lines 26-31; lock mechanism preferably comprises a battery operable to power the microprocessor, accelerometer, see pg. 2, lines 1-2). 
As to Claim 6, depending from Claim 1, Stewart teaches wherein: the accelerometer is a three-axis accelerometer, each measurement generated by the accelerometer comprising a value for each of three axes (the accelerometer is a 3-axis accelerometer….the accelerometer accurately detects the direction and degree of rotation of the plug (in both clockwise and counter-clockwise directions – locking and unlocking directions), see pg. 4, lines 26-31).  
As to Claim 15, depending from Claim 1, Stewart teaches wherein the at least one control circuit is configured to track, during a movement of the bolt between the fully locked position and the fully unlocked position, positions of the bolt during the movement based at least in part on values generated by the accelerometer during the movement (Figure 3 represents a graph…negative angles on the graph represent rotation beyond the neutral position in an unlocking direction and the positive angles represent rotation beyond the neutral position in a locking direction…alarm disable command is set…at -36 degrees . Examiner construes, in Figure 3, that the key rotation angles have a direct correlation to the accelerometer detecting the position of the deadbolt along a path from fully unlocked to fully locked, as at -36 degrees, the deadbolt is in the fully unlocked position and as the key is rotated along an axis, the deadbolt travels along a path to fully locked at 540 degrees.
As to Claim 19, Stewart teaches a method of monitoring a position of a bolt of a door lock (a lock comprises a lock mechanism and an accelerometer (figure 3, 2). The accelerometer is arranged to detect rotation of the lock mechanism, which may be about a main axis A of the lock, see Abstract);
Stewart does not explicitly disclose the bolt arranged to be moved between a fully locked position and fully unlocked position and along a path between and including the fully locked position and the fully unlocked position; obtaining a generated by an accelerometer at a time; determining, based on the measurement generated by the accelerometer and without using knowledge of previous bolt state, a position at the time of the bolt within the path between the fully locked position and the fully unlocked position.
However, Stewart teaches the lock mechanism is preferably arranged to send information to the alarm control relating to the amount and direction of . The knob allows the lock to be operated by hand (without a key) from the inside, since the knob is operable connected to the plug such that rotation of the knob results in rotation of the plug. The plug is provided with a radially extending arm 11, which co-operates with a deadbolt that is movably mounted in the lock case and is operable to lock the door shut (see pg. 3, lines 29-33). Figure 3 represents a graph…negative angles on the graph represent rotation beyond the neutral position in an unlocking direction and the positive angles represent rotation beyond the neutral position in a locking direction…alarm disable command is set…at -36 degrees and +90 degrees…location of the alarm disable limits depends upon the starting angle of the lock mechanism…at the alarm enable command limit of +540 degrees an alarm control signal is sent from the lock mechanism to the alarm control…note that the deadbolt is fully extended at +540 degrees, e.g. fully locked position (see pg. 6, lines 14-33). Examiner construes, in Figure 3, that the key rotation angles have a direct correlation to the accelerometer detecting the position of the deadbolt along a path from fully unlocked to fully locked, as at -36 degrees, the deadbolt is in the fully unlocked position and as the key is rotated along an axis, the deadbolt travels along a path to fully locked at 540 degrees. Therefore, it is reasonable to construe that Stewart addresses the limitations the door lock comprising a bolt to be moved between a fully locked position and fully unlocked position and along a path between and including the fully locked position and the fully unlocked position; and at least one control circuit to determine, on the measurement by the without using knowledge of previous bolt state, a position at the time of the bolt within the path between the fully locked position and the fully unlocked position.  Baty teaches the bolt 52 can be moved based upon a force (see ¶ 0010); electronic actuator 56 includes a permanent magnet direct current (PMDC) motor...to actuate the bolt 52 (see ¶ 0011); At time t0 the current required to initiate movement of bolt 52 is provided. During the time between t0 and t1, the current supplied to the motor of electronic actuator 56 during travel of bolt 52 to its extended or retracted is shown. At the end of the bolt travel at time t1, the current increases rapidly to a peak current Ip (see ¶ 0013; Fig. 2); A motor current sensing algorithm can be employed with controller 62 to "learn" a door's preload (see ¶ 0018); a controller operable to control the electronically controllable actuator to actuate the locking mechanism between the unlocked position and the locked position without exceeding the allowable peak current (see ¶ 0023); identify an event failure when the position does not correspond to one of the locked position and the unlocked position in response to the respective electronic locking command and the electronic unlocking command; and change the allowable peak current in response to a predetermined number of event failures (see ¶ 0025). When incorporating Stewart’s accelerometer within Baty’s controller [control circuit] to compute the motor current algorithm, Examiner reasonably construes that the bolt position can be derived from a force measurement and the bolt can be 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Stewart with Baty to teach the bolt arranged to be moved between a fully locked position and fully unlocked position and along a path between and including the fully locked position and the fully unlocked position; obtaining a generated by an accelerometer at a time; determining, based on the measurement generated by the accelerometer and without using knowledge of previous bolt state, a position at the time of the bolt within the path between the fully locked position and the fully unlocked position.
The suggestion/motivation would have been in order to adjust an allowable peak current for operating the electronic actuator to throw the deadbolt based on whether the allowable peak current is sufficient for the locking mechanism to achieve its locked or unlocked positions (see Abstract).
As to Claim 20, Stewart teaches at least one non-transitory computer-readable storage medium having encoded thereon executable instructions that, when executed by at least one processor (lock mechanism preferably comprises , the method comprising: obtaining a value generated by an accelerometer at a time (a lock comprises a lock mechanism and an accelerometer (figure 3, 2). The accelerometer is arranged to detect rotation of the lock mechanism, which may be about a main axis A of the lock, see Abstract; send information to the alarm control relating to the amount and direction of angular rotation detected by the accelerometer, see pg. 2, lines 17-19);
Stewart does not explicitly disclose to cause the at least one processor to carry out a method of monitoring a position of a bolt of a door lock, the bolt arranged to be moved between a fully locked position and fully unlocked position and along a path between and including the fully locked position and the fully unlocked position; obtaining a generated by an accelerometer at a time; determining, based on the measurement generated by the accelerometer and without using knowledge of previous bolt state, a position at the time of the bolt within the path between the fully locked position and the fully unlocked position.
However, Stewart teaches the lock mechanism is preferably arranged to send information to the alarm control relating to the amount and direction of angular rotation detected by the accelerometer (see pg. 2, lines 17-19). The knob . Examiner construes, in Figure 3, that the key rotation angles have a direct correlation to the accelerometer detecting the position of the deadbolt along a path from fully unlocked to fully locked, as at -36 degrees, the deadbolt is in the fully unlocked position and as the key is rotated along an axis, the deadbolt travels along a path to fully locked at 540 degrees. Therefore, it is reasonable to construe that Stewart addresses the limitations the door lock comprising a bolt to be moved between a fully locked position and fully unlocked position and along a path between and including the fully locked position and the fully unlocked position; and at least one control circuit to determine, on the measurement by the accelerometer, a position at the time of the bolt within the path between the fully without using knowledge of previous bolt state, a position at the time of the bolt within the path between the fully locked position and the fully unlocked position.  Baty teaches the bolt 52 can be moved based upon a force (see ¶ 0010); electronic actuator 56 includes a permanent magnet direct current (PMDC) motor...to actuate the bolt 52 (see ¶ 0011); At time t0 the current required to initiate movement of bolt 52 is provided. During the time between t0 and t1, the current supplied to the motor of electronic actuator 56 during travel of bolt 52 to its extended or retracted is shown. At the end of the bolt travel at time t1, the current increases rapidly to a peak current Ip (see ¶ 0013; Fig. 2); A motor current sensing algorithm can be employed with controller 62 to "learn" a door's preload (see ¶ 0018); a controller operable to control the electronically controllable actuator to actuate the locking mechanism between the unlocked position and the locked position without exceeding the allowable peak current (see ¶ 0023); identify an event failure when the position does not correspond to one of the locked position and the unlocked position in response to the respective electronic locking command and the electronic unlocking command; and change the allowable peak current in response to a predetermined number of event failures (see ¶ 0025). When incorporating Stewart’s accelerometer within Baty’s controller [control circuit] to compute the motor current algorithm, Examiner reasonably construes that the bolt position can be derived from a force measurement and the bolt can be moved along a path between fully locked and fully unlocked based on an 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Stewart with Baty to teach the bolt arranged to be moved between a fully locked position and fully unlocked position and along a path between and including the fully locked position and the fully unlocked position; obtaining a generated by an accelerometer at a time; determining, based on the measurement generated by the accelerometer and without using knowledge of previous bolt state, a position at the time of the bolt within the path between the fully locked position and the fully unlocked position.
The suggestion/motivation would have been in order to adjust an allowable peak current for operating the electronic actuator to throw the deadbolt based on whether the allowable peak current is sufficient for the locking mechanism to achieve its locked or unlocked positions (see Abstract).
As to Claim 21, depending from Claim 1, Stewart does not expressly disclose wherein at least one control circuit is further configured to determine, based on the measurement generated by the accelerometer and without using knowledge of previous bolt state, a position of the bolt at either the fully locked position or the fully unlocked position. However, Stewart teaches the lock mechanism is preferably arranged to send information to the alarm control relating to the amount and direction of angular rotation detected by the accelerometer (see pg. 2, lines 17-19). The knob allows the lock to be operated by hand (without a key) from the inside, since the knob is operable connected to the plug such that rotation of the knob results in rotation of the plug. The plug is provided with a radially extending arm 11, which co-operates with a deadbolt that is movably mounted in the lock case and is operable to lock the door shut (see pg. 3, lines 29-33). Figure 3 represents a graph…negative angles on the graph represent rotation beyond the neutral position in an unlocking direction and the positive angles represent rotation beyond the neutral position in a locking direction…alarm disable command is set…at -36 degrees and +90 degrees…location of the alarm disable limits depends upon the starting angle of the lock mechanism…at the alarm enable command limit of +540 degrees an alarm control signal is sent from the lock mechanism to the alarm control…note that the deadbolt is fully extended at +540 degrees, e.g. fully locked position (see pg. 6, lines 14-33). Examiner construes the key rotation angles have a direct correlation to the accelerometer detecting the position of the deadbolt along a path from fully unlocked to fully locked, as at -36 degrees, the deadbolt is in the fully unlocked position and as the key is rotated along an axis. Examiner broadly interprets the claim language as distinguishing a position of a bolt between locked/fully unlocked where the lock mechanism uses an accelerometer to determine its rotation at varying degrees along an axis and based on the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Stewart with Baty to teach at least one control circuit is further configured to determine, based on the measurement generated by the accelerometer and without using knowledge of previous bolt state, a position of the bolt at either the fully locked position or the fully unlocked position. The suggestion/motivation would have been in order to adjust an allowable peak current for operating the electronic actuator to throw the deadbolt based on whether the allowable peak current is sufficient for the locking mechanism to achieve its locked or unlocked positions (see Abstract).
  As to Claim 22, depending from Claim 20, Stewart does not expressly disclose wherein the method further comprises: obtaining a second measurement generated by the accelerometer at a second time; and determining, based on the second-measurement generated by the accelerometer and without using knowledge of previous bolt state, a second position at the second time of the bolt at either the fully locked position or the fully unlocked position. However, Stewart teaches the lock mechanism is preferably arranged to send information to the alarm control relating to the amount and direction of . The knob allows the lock to be operated by hand (without a key) from the inside, since the knob is operable connected to the plug such that rotation of the knob results in rotation of the plug. The plug is provided with a radially extending arm 11, which co-operates with a deadbolt that is movably mounted in the lock case and is operable to lock the door shut (see pg. 3, lines 29-33). Figure 3 represents a graph…negative angles on the graph represent rotation beyond the neutral position in an unlocking direction and the positive angles represent rotation beyond the neutral position in a locking direction…alarm disable command is set…at -36 degrees and +90 degrees…location of the alarm disable limits depends upon the starting angle of the lock mechanism…at the alarm enable command limit of +540 degrees an alarm control signal is sent from the lock mechanism to the alarm control…note that the deadbolt is fully extended at +540 degrees, e.g. fully locked position (see pg. 6, lines 14-33). Examiner construes, in Figure 3, that the key rotation angles have a direct correlation to the accelerometer detecting the position of the deadbolt along a path from fully unlocked to fully locked, as at -36 degrees, the deadbolt is in the fully unlocked position and as the key is rotated along an axis, the deadbolt travels along a path to fully locked at 540 degrees. Therefore, it is reasonable to construe that Stewart addresses the limitations obtaining a second measurement generated by the accelerometer at a second time; and determining, based on the second-measurement generated by the accelerometer, a second position at the second time of the bolt at either the fully locked position or the fully unlocked position. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Stewart with Baty to teach obtaining a second measurement generated by the accelerometer at a second time; and determining, based on the second-measurement generated by the accelerometer and without using knowledge of previous bolt state, a second position at the second time of the bolt at either the fully locked position or the fully unlocked position. The suggestion/motivation would have been in order to adjust an allowable peak current for operating the electronic actuator to throw the deadbolt based on whether the allowable peak current is sufficient for the locking mechanism to achieve its locked or unlocked positions (see Abstract).
8.	Claims 7-9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over United Kingdom Patent Application GB 2463943 to Stewart in view of U.S. Patent Publication 2014/0021725 to Baty et al (“Baty”) in further view of U.S. Patent Publication 2016/0292944 to Comerford et al (“Comerford”).
As to Claim 7, depending from Claim 1, Stewart teaches wherein: the accelerometer is a three-axis accelerometer configured to generate acceleration values for three axes, each measurement generated by the accelerometer comprising a value for each of three axes (the accelerometer is a 3-axis accelerometer….the accelerometer accurately detects the direction and degree of rotation of the plug (in both clockwise and counter-clockwise directions – locking and unlocking directions), see pg. 4, lines 26-31); and 
Stewart does not expressly disclose the at least one control circuit is configured to determine the position of the bolt based on the measurement using values generated by the accelerometer for a first axis and a second axis of three axes.
Comerford teaches the at least one control circuit is configured to determine the position of the bolt based on values generated by the accelerometer for a first axis and a second axis of three axes (sensor 55 capable of sensing motions to which the lock mechanism 25 is subjected as a result of being attached to the door where the sensor 55 includes an accelerometer capable of measuring acceleration in one or more directions, e.g. position of the bolt; signal is analyzed by a controller 60 to determine if the measured acceleration exceeds a predetermined threshold; controller 60 includes a micro-controller that is in a sleep state or an operating state to conserve power, when an acceleration exceeds a wake threshold 75, the microcontroller or controller 60 transitions from the sleep state to the operating state, see ¶ 0015, 0018-0022; acceleration is measured in both the X and Z directions, see ¶ 0023).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Stewart with Comerford to teach the at least one control circuit is configured to determine the position of the 
As to Claim 8, depending from Claim 7, Comerford teaches wherein the at least one control circuit is configured to identify an interaction with a door, on which the door lock is mounted, based at least in part on a value generated by the accelerometer for a third axis of the three axes (sensor 55 capable of sensing motions to which the lock mechanism 25 is subjected as a result of being attached to the door where the sensor 55 includes an accelerometer capable of measuring acceleration in one or more directions, e.g. position of the bolt; signal is analyzed by a controller 60 to determine if the measured acceleration exceeds a predetermined threshold; controller 60 includes a micro-controller that is in a sleep state or an operating state to conserve power, when an acceleration exceeds a wake threshold 75, the microcontroller or controller 60 transitions from the sleep state to the operating state, see ¶ 0015, 0018-0022; acceleration is measured in both the X and Z directions, see ¶ 0023).  
As to Claim 9, depending from Claim 8, Comerford teaches wherein the at least one control circuit is configured to identify knocking on the door based at least in part on a value generated by the accelerometer for the third axis (a single axis sensor 55 may be employed and oriented to measure accelerations along the Z-direction 90 during a normal door closure where accelerations, i.e. vibrations such as knocking, may be measured, see ¶ 0026).  
wherein the at least one control circuit is configured to identify an attempt to pick the door lock based at least in part on a value generated by the accelerometer for the third axis (measured accelerations from the sensor 55 during an attempted forced entry. Typically, a forced entry produces significant acceleration in the Z-axis 90 with smaller accelerations in the X-axis 80 and Y-axis 85 directions, see ¶ 0027).  
As to Claim 12, depending from Claim 8, Comerford teaches wherein the at least one control circuit is configured to identify an opening and/or closing of the door based at least in part on a value generated by the accelerometer for the third axis (the Z-axis is normal to the X-axis and the Y-axis and extends in a direction that is substantially tangent to an arc defined by the location of the accelerometer as the door moves between the open position and the closed position, see ¶ 0022).  
As to Claim 13, depending from Claim 8, Comerford teaches wherein the at least one control circuit is configured to identify whether the door lock has been manually locked or unlocked based at least in part on values generated by the accelerometer for the first, second, and/or third axes (MEMS based accelerometers provide a unique output signal that corresponds to the acceleration in one of three directions. One or more separate one axis sensors 55 can be employed to measure acceleration; axes along which accelerations are measured as an X-axis 80, a Y-axis 85 and a Z-axis 90, see ¶ 0019, 0022).  
10 is rejected under 35 U.S.C. 103 as being unpatentable over United Kingdom Patent Application GB 2463943 to Stewart in view of U.S. Patent Publication 2014/0021725 to Baty et al (“Baty”) in further view of U.S. Patent Publication 2016/0292944 to Comerford et al (“Comerford”) and in further view of U.S. Patent Publication 2007/0171057 to Ogino et al (“Ogino”).
As to Claim 10, depending from Claim 9, Stewart, Baty and Comerford fail to teach wherein the at least one control circuit is configured to identify whether knocking on the door matches a pattern. Ogino teaches wherein the at least one control circuit is configured to identify whether knocking on the door matches a pattern (a signal vibration having a predetermined pattern of a predetermined number of times of peak and a predetermined time interval which result from the knocking on the door or operation of the door handle by the user and the predetermined user requesting action to be performed when a signal is determined to be one having the predetermined pattern, when the user knocks on the door or operates the door handle in the predetermined pattern having the predetermined number of times and predetermined time interval, the waveform of this vibration is detected and interpreted at the displacement detecting unit, and in case the action (rhythm) of the knocking and the like is a predetermined action, the predetermined user requesting action is to be performed, see ¶ 0103).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Stewart, Baty and Comerford with Ogino to teach wherein the at least one control circuit is configured to identify whether knocking on the door matches a pattern. The .
10.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over United Kingdom Patent Application GB 2463943 to Stewart in view of U.S. Patent Publication 2014/0021725 to Baty et al (“Baty”) in further view of U.S. Patent 9,790,711 to McKibben et al (“McKibben”) and in further view of U.S. Patent 4,844,193 to Veselica et al (“Veselica”).
As to Claim 16, depending from Claim 1, Stewart and Baty do not expressly disclose wherein: the door lock comprises a drive shaft to drive the bolt. McKibben teaches wherein: the door lock comprises a drive shaft to drive the bolt (the driver coupler 84 [drive shaft] includes a provision which permits it to be movingly connected with the driver 72 such that operation by one or more of the key 56, user device 58, or the motor 80 causes the driver 72 to change positions and actuate the bolt 54, see Col. 5, lines 38-42);
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Stewart and Baty with McKibben to teach the door lock comprises a drive shaft to drive the bolt. The suggestion/motivation would have been in order for the driver to impart a force to move the bolt driving mechanism which consequently imparts a motion to the bolt (see Col. 4, lines 5-6).
Stewart, Baty and McKibben fail to teach the accelerometer is coupled to the drive shaft.
the accelerometer is coupled to the drive shaft (accelerometer measures vibrations along the length of the drive shaft, see Col. 1, lines 49-54).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Stewart, Baty and McKibben with Veselica to teach coupling an accelerometer to a drive shaft. The suggestion/motivation would have been in order to determine the maximum amplitude of the drive shaft vibrations (see Col. 1, lines 57-58).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/EBONI N GILES/Examiner, Art Unit 2694 

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694